Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of August 20, 2012 (together
with all schedules and exhibits hereto, this “Second Amendment”), is entered
into by and among CCT FUNDING LLC, a Delaware limited liability company (the
“Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as administrative
agent (in such capacity, the “Administrative Agent”) and a Lender (DBNY and each
other Lender party to the Credit Agreement described below, the “Lenders” and
each a “Lender”). Capitalized terms used herein and not otherwise defined herein
have the meanings assigned to such terms in the Credit Agreement described
below.

RECITALS:

A. The Borrower, the Administrative Agent and the Lenders are parties to a
Credit Agreement dated as of August 22, 2011 as amended by the First Amendment
to Credit Agreement dated as of February 28, 2012 (the “Credit Agreement” and
the Credit Agreement, as amended by this Second Amendment, the “Amended Credit
Agreement”), which provides, among other things, for revolving Loans to be made
by each Lender to the Borrower in an aggregate principal amount not exceeding
$175,000,000.

B. The Borrower and the Administrative Agent desire to, among other things,
provide for an additional commitment of $65,000,000 in the form of a Tranche C
Commitment that (x) has a separate Applicable Margin from the Applicable Margins
attached to the Tranche A Commitment and the Tranche B Commitment and (y) has
the same Adjusted LIBO Rate as the Adjusted LIBO Rate attached to the Tranche B
Commitment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Second Amendment Closing Date” means August 20, 2012.

“Tranche C Commitment” means (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $65,000,000 or (y) such lesser
amount remaining following any reduction of the Tranche C Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) and (b) on
and after the Commitment Termination Date, zero.

“Tranche C Lender” means each Lender that has a Tranche C Commitment.

“Tranche C Loan” means each Loan made under the Tranche C Commitment.

(b) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Adjusted LIBO Rate” means (A) with respect to any Eurodollar Borrowing
comprised of Tranche A Loans, for a period of one (1) month commencing on the
later of (x) the date on which such Eurodollar Borrowing is made and (y) the
next Interest Reset Date, an

 



--------------------------------------------------------------------------------

interest rate per annum equal to the product of (a) the LIBO Rate in effect for
such period and (b) Statutory Reserves and (B) with respect to any Eurodollar
Borrowing comprised of Tranche B Loans or Tranche C Loans, for a period of three
(3) months commencing on the later of (x) the date on which such Eurodollar
Borrowing is made and (y) the next Interest Reset Date, an interest rate per
annum equal to the product of (a) the LIBO Rate in effect for such period and
(b) Statutory Reserves.

“Applicable Margin” means (a) with respect to all outstanding Tranche A Loans
provided by the Tranche A Lenders, 1.70% per annum plus, if a Manager Removal
Event has occurred, up to an additional 1.00% as specified by the Administrative
Agent in its sole discretion, (b) with respect to all outstanding Tranche B
Loans provided by the Tranche B Lenders, 2.35% per annum plus, if a Manager
Removal Event has occurred, up to an additional 1.00% as specified by the
Administrative Agent in its sole discretion and (c) with respect to all
outstanding Tranche C Loans provided by the Tranche C Lenders, 1.70% per annum
plus, if a Manager Removal Event has occurred, up to an additional 1.00% as
specified by the Administrative Agent in its sole discretion, provided that the
Tranche C Lenders may change the Applicable Margin with respect to Tranche C
Loans effective upon 60 days’ written notice to the Administrative Agent (and
the Administrative Agent shall promptly upon receipt of such notice deliver a
copy thereof to the Borrower).

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (Commitment), in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth on the
signature page for such Lender or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, with respect to the Tranche A
Commitment, the Tranche B Commitment and the Tranche C Commitment, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement; provided that for the avoidance of doubt, references to “the
Commitment” when not qualified by a particular tranche shall mean the aggregate
outstanding commitment across all tranches.

“Commitment Fee” means, for each day, the Unused Amount as of such day
(calculated with respect to Tranche A Loans and Tranche B Loans only) multiplied
by a fraction, the numerator of which is 0.75% and the denominator of which is
360; provided that such Commitment Fee shall be waived (i) for the five calendar
months immediately following October 27, 2011 and (ii) with respect to all
outstanding Tranche B Loans, until April 28, 2012.

“Make Whole Fee” means (a) with respect to any reduction in the Tranche A
Commitment or the Tranche B Commitment, the product of (i) 0.45% multiplied by
(ii) the Commitment Reduction Amount multiplied by (iii) the number of days
remaining until the Scheduled Commitment Termination Date with respect to the
Tranche A Commitment and the Tranche B Commitment, divided by (iv) 360 and
(b) with respect to any reduction in the Tranche C Commitment, zero, provided
that the Make Whole Fee shall be zero for the portion of the Commitment
Reduction Amount which is reduced or terminated to the extent the Borrower
exercises its right to reduce or terminate the Commitment (in whole or in part)
in order to enter into (i) a transaction relating to CDOs for which DBNY or its
Affiliates is the lead warehouse provider, lead structuring agent or lead
placement agent for all securities issued in connection with such transaction or
series of related transactions or (ii) a replacement financing facility with
DBNY or its Affiliates.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $240,000,000 or (y) such lesser
amount

 

- 2 -



--------------------------------------------------------------------------------

remaining following any reduction of the Maximum Commitment in accordance with
Section 2.02 (Voluntary Reductions or Termination of the Maximum Commitment) or
Section 2.04 (Commitment Reduction and Termination); provided that upon the
mutual, written agreement of the Borrower and Administrative Agent, the Maximum
Commitment may be increased from time to time in increments of $25,000,000 up to
$250,000,000 and (b) on and after the Commitment Termination Date, zero.

“Scheduled Commitment Termination Date” means (a) with respect to the Tranche A
Commitment and the Tranche B Commitment, the second anniversary of the Closing
Date and (b) with respect to the Tranche C Commitment, the second anniversary of
the Second Amendment Closing Date, provided that the Tranche C Lenders may
change the Scheduled Commitment Termination Date with respect to Tranche C Loans
effective upon 60 days’ prior written notice to the Administrative Agent (and
the Administrative Agent shall promptly upon receipt of such notice furnish a
copy thereof to the Borrower).

“Unused Amount” means, as of any day, the excess of (x) the Maximum Commitment
over (y) the aggregate principal amount of Loans outstanding on such day
(including Loans made on such day), provided that solely for purposes of
calculating the Unused Amount in connection with the Commitment Fee, (i) the
Maximum Commitment shall not include the Tranche C Commitment and (ii) the
aggregate principal amount of Loans outstanding on such day shall be reduced by
the aggregate principal amount of Tranche C Loans outstanding on such day.

(c) The definition of Margin Requirement in Annex II to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Margin Requirement” means, for the purposes of determining the
Overcollateralization Test, with respect to each Eligible Investment, as of any
date of determination, the lesser of (1) 100% and (2) the product of (x) the sum
of (a) the Base Margin Requirement and (b) the Additional Margin Requirement for
such Fund Investment and (y) the Super-Collateralization Percentage as of such
date; provided that with respect to Revolving Loans (excluding Fully Pre-funded
Revolving Loans) and Delayed Drawdown Loans (excluding the funded portions of
Funded Delayed Drawdown Loans) that the Administrative Agent has agreed in
writing are not Excluded Investments, the percentage specified in writing by the
Administrative Agent (which may be in the form of an email); and provided
further that the Tranche C Lenders may change clause (2) of this definition of
the Margin Requirement applicable to Tranche C Loans effective upon 60 days’
prior written notice to the Administrative Agent (and the Administrative Agent
shall promptly upon receipt of such notice furnish a copy thereof to the
Borrower).

(d) Section 2.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Each Loan made by the Lenders hereunder shall be made as a Tranche A Loan to
the extent the combined principal amount of such Loan (or portion thereof) and
all other outstanding Tranche A Loans do not exceed the Tranche A Commitment;
provided that any Loan (or portion thereof) in excess of the Tranche A
Commitment made by the Lenders hereunder shall be made as a Tranche B Loan to
the extent the combined principal amount of such Loan (or portion thereof) and
all other outstanding Tranche B Loans do not exceed the Tranche B Commitment;
provided further that any Loan (or portion thereof) in excess of the Tranche B
Commitment made by the Lenders hereunder shall be made as a Tranche C Loan to
the extent the combined principal amount of such Loan (or portion thereof) and
all other outstanding Tranche C Loans do not exceed the Tranche C Commitment.”

 

- 3 -



--------------------------------------------------------------------------------

(e) Section 2.04 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Any Tranche C Lender may, upon at least 60 days’ prior written notice to the
Administrative Agent, reduce its Tranche C Commitment in whole or in part. The
Administrative Agent shall promptly upon receipt of such notice furnish a copy
thereof to the Borrower. Any such reduction of the Commitment shall result in an
equivalent reduction of the Maximum Commitment. Borrower acknowledges and agrees
that if on the effective date of such reduction the aggregate principal amount
of the then outstanding Tranche C Loans exceeds the Tranche C Commitment, then
no later than on such effective date, Borrower shall repay a principal amount of
Tranche C Loans (together with accrued interest on such repaid principal
portion) such that immediately thereafter the aggregate principal amount of
Tranche C Loans outstanding shall not be greater than the Tranche C Commitment.”

(f) Section 3.03(b)(i)(C) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“any such prepayment of principal shall be applied to (x) first, Tranche C Loans
until the principal amount of Tranche C Loans outstanding is zero, (y) second,
Tranche B Loans until the principal amount of Tranche B Loans outstanding is
zero and (z) third, Tranche A Loans thereafter.”

(g) Section 6.01(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“furnish to the Administrative Agent as soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the year ended December 31, 2011) (A) audited consolidated
financial statements, including balance sheet, income statement and statement of
cash flows of the Equity Owner and the accompanying footnotes for such fiscal
year and (B) financial statements of the Borrower, in each case prepared,
subject to Section 1.04(Accounting Matters), in accordance with GAAP, setting
forth in the case of each fiscal year ending after December 31, 2010 in
comparative form the figures for the previous fiscal year. The financial
statements delivered pursuant to clause (B) may be unaudited if at least 90% of
the Equity Owner’s consolidated assets are owned by the Borrower, and shall be
audited otherwise. Any audit under clause (A) and, if applicable, clause
(B) hereunder shall be by Deloitte & Touche LLP or another firm of Independent
certified public accountants of nationally recognized standing;”

(h) Annex II-C-1 to the Credit Agreement is deleted and replaced by Annex II-C-1
to this Second Amendment.

(i) Exhibit B to the Credit Agreement is deleted and replaced by Exhibit B to
this Second Amendment.

(j) Number 4 of Exhibit C to the Credit Agreement is deleted and replaced by the
following:

“4. Type of Loan: Type of Loan: [Tranche A Loans][Tranche B Loans][Tranche C
Loans]”

 

- 4 -



--------------------------------------------------------------------------------

Section 2. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Second Amendment that each of the following conditions are
satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this Second Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Second Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Second Amendment
and to perform its obligations under the Credit Agreement and the Notes, in each
case as amended by this Second Amendment and each other Credit Document to be
executed by it and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Second Amendment and the other Credit
Documents to be executed and delivered in connection with this Second Amendment
and to act with respect to this Second Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party to the
Amended Credit Agreement), may conclusively rely until it shall have received a
further certificate of the Borrower canceling or amending such prior
certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered to the Administrative Agent in connection with the closing
of the Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) Notes. Upon the request of any Lender to the Borrower made in accordance
with Section 3.02 of the Amended Credit Agreement, such Lender shall have
received a Note (including Schedule 1 for such Note that is accurate as of the
Second Amendment Closing Date) substantially identical to Exhibit B to the
Amended Credit Agreement duly executed and delivered by an Authorized
Representative of the Borrower. Upon each requesting Lender’s receipt of such
Note, such Lender shall promptly return to the Borrower the Note delivered by
the Borrower to such Lender on the Closing Date.

(d) Collateral Documents, Management Agreement, etc. The Administrative Agent
shall have received, to the extent the Administrative Agent has determined that
certain or all of the Collateral Documents, Management Agreement and LLC
Agreement are required to be replaced, amended, supplemented or otherwise
modified to secure or otherwise contemplate the obligations set forth in this
Second Amendment and the Amended Credit Agreement, such replacements,
supplements or other modifications dated the Second Amendment Closing Date (or
such later date as the Administrative Agent may agree in its discretion), in
form and substance reasonably satisfactory to the Administrative Agent.

(e) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the Second Amendment Closing Date, be pending
or, to the knowledge of the Borrower, threatened in writing with respect to any
of the transactions contemplated hereby or by the Amended Credit Agreement which
could, in the reasonable opinion of the Administrative Agent, be adverse in any
material respect to the Borrower.

 

- 5 -



--------------------------------------------------------------------------------

(f) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the Second Amendment Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that, as of
such date:

(1) all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in
all material respects as if made on the Second Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(4) no Default or Event of Default shall be continuing.

(g) Opinions of Counsel. The Administrative Agent shall have received a
customary opinion letter, dated as of the Second Amendment Closing Date and
addressed to the Lenders and the Administrative Agent, from Dechert LLP, counsel
to the Borrower, the Manager and CNL, addressing the matters set forth in
Exhibit F hereto, which shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Required Lenders:

(h) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit G-2 hereto addressed to the
Administrative Agent and the Lenders. All representations and warranties of the
Manager set forth therein shall be true and correct in all material respects as
of the Second Amendment Closing Date and immediately after the initial funding
of any Tranche C Loans with the same effect as if then made.

(i) CNL Letter. The Administrative Agent shall have received from CNL a letter
in the form of Exhibit I-2 hereto addressed to the Administrative Agent and the
Lenders. All representations and warranties of CNL set forth therein shall be
true and correct in all material respects as of the Second Amendment Closing
Date and immediately after the initial funding of any Tranche C Loans with the
same effect as if then made.

(j) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this Second Amendment.

(k) Federal Reserve Form U-1. Each Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the relevant Lender
reflecting the Maximum Commitment as amended by this Second Amendment.

(l) After giving effect to any requested Borrowing on the Second Amendment
Closing Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

 

- 6 -



--------------------------------------------------------------------------------

(m) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and by the Amended Credit Agreement and all agreements,
instruments, documents and opinions of counsel executed, submitted, or delivered
pursuant to or in connection with this Second Amendment by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; all certificates and opinions delivered
pursuant to this Second Amendment shall be addressed to the Administrative Agent
and the Lenders, or the Administrative Agent and the Lenders shall be expressly
entitled to rely thereon; the Lenders and their counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Second Amendment and the Amended Credit Agreement shall be
reasonably satisfactory to counsel to the Administrative Agent.

Section 3. Miscellaneous.

(a) GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Second Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Administrative Agent (or other applicable party thereto as the case may
be), and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Second Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Second
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Second Amendment.

(d) Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Second Amendment.

(g) Entire Agreement. This Second Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

 

- 7 -



--------------------------------------------------------------------------------

[Signature pages follow]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER CCT FUNDING LLC, as Borrower

By: CORPORATE CAPITAL TRUST, INC., as its

Designated Manager

By:       Name:   Title:

 

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH

as Administrative Agent

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

LENDER

DEUTSCHE BANK AG, NEW YORK BRANCH

as Lender

By:       Name:   Title: By:       Name:   Title:

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Type of Commitment:

   Amount of Commitment:      Percentage of Tranche:

Tranche A Commitment

   $ 75,000,000       100%

Tranche B Commitment

   $ 100,000,000       100%

Tranche C Commitment

   $ 65,000,000       100%

Total Commitment:

   $ 240,000,000      



--------------------------------------------------------------------------------

Annex II-C-1

Base Margin Requirement – Corporate Bond Securities

 

     Maturity

Spread To Maturity

   Equal to 3 years   Equal to 5 years   Equal to 12 years   Equal to 17 years  
Equal to 30 years

Equal to 0.50%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

Equal to 1.25%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

Equal to 4.00%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

Equal to 6.00%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

Equal to 9.00%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

Equal to 12.00%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

Less or Equal to 20.00%

   [    ]*%   [    ]*%   [    ]*%   [    ]*%   [    ]*%

 

* Base margin rates in the following tables depend on both the Credit Spread of
the corporate bond (vertical axis) and the maturity of the corporate bond
(horizontal axis). The base rates are bi-linearly interpolated within the table
boundaries. For bonds with (i) maturity less than 3 years, the base margin rate
shall be based on a maturity equal to 3 years, (ii) Credit Spread less than
0.50%, the base margin rate shall be based on the Spread to Maturity equal to
0.50% or (iii) maturity greater than 30 years, the base margin rate will be as
agreed on a case by case basis by the Administrative Agent and the Borrower.

 

* CONFIDENTIAL TREATMENT REQUEST—Confidential portion has been omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[            ], 201[ ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
Deutsche Bank AG, New York Branch and its successors and assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as defined below),
the principal amount of each [Tranche A Loan]/[Tranche B Loan]/[Tranche C Loan]
from time to time made by the Lender to the Borrower under that certain Credit
Agreement dated as of August 22, 2011 (as hereafter amended from time to time,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined) between the Borrower and the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
[Tranche A Loan]/[Tranche B Loan]/[Tranche C Loan] from the date of such Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. The aggregate unpaid amount of all
[Tranche A Loans]/[Tranche B Loans]/[Tranche C Loans] recorded by the Lender on
its books or set forth on the schedule attached hereto shall be rebuttable
presumptive evidence of the unpaid principal amount of this Note. All payments
of principal and interest shall be made to the Lender in Dollars in immediately
available funds at the Payment Office of the Lender. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is the Note referred to in the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence of an Event of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. [Tranche A Loans]/[Tranche B Loans]/[Tranche C
Loans] made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, type,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CCT FUNDING LLC By:  

CORPORATE CAPITAL TRUST, INC.,

its Designated Manager

By:       Name:   Title:

[Signature page to Note]



--------------------------------------------------------------------------------

SCHEDULE 1 TO NOTE

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Loan Made    Amount of Loan Made    Amount of Principal
or Interest Paid This
Date    Outstanding Principal
Balance This Date    Notation Made By



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUIRED BORROWER AND MANAGER OPINION

[Attached]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF MANAGER LETTER

[Attached]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF CNL LETTER

[Attached]